Citation Nr: 0424766	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  97-07 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling. 

2.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 20 percent 
disabling. 


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from August 1987 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  

The veteran's claims were previously before the Board, and in 
a November 2000 remand they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran's anxiety disorder is not shown to be 
manifested by a considerably impaired ability to establish or 
maintain effective or favorable relationships with people, or 
reliability, flexibility and efficiency levels that are so 
reduced as to result in considerable industrial impairment 
due to reason of psychoneurotic symptoms; or occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, stereotyped speech, 
difficulty in understanding complex commands, memory 
impairment, or difficulty in establishing and maintaining 
effective work and social relationships. 

2.  The veteran's left knee disorder is not shown to be 
manifested by severe recurrent subluxation or lateral 
instability, ankylosis, flexion limited to 15 degrees, or 
extension limited to 20 degrees. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2003).

2.  The schedular criteria for a rating in excess of 20 
percent for residuals of a left knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. 4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an August 1996 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a July 1997 statement of the case and 
supplemental statements of the case issued in July 2003 and 
April 2004, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In March and December 2003 letters, the veteran was informed 
of VA's duty to obtain evidence on his behalf.  The veteran 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA treatment and examination reports have been 
received. 

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 1996 RO decisions were was made prior to November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until March and December 2003.  In such 
instances, the Court held that when notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice specifically complying with § 
5103(a) or 3.159(b)(1) because an initial RO adjudication had 
already occurred.  Instead, the appellant has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claim.  The 
Board finds that the veteran received such notice in March 
and December 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in March and December 2003 
was not given prior to the August 1996 RO adjudication of the 
claims, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the July 2003 and April 2004 supplemental 
statements of the case provided to the veteran.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
and VA treatment and examination reports.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Generalized anxiety disorder

The veteran is currently assigned a 30 percent disability 
rating for generalized anxiety disorder under the provisions 
of 38 C.F.R. § 4.130, Diagnostic Code 9400.  He contends that 
his anxiety disorder is more disabling than currently 
evaluated and he has requested an increased rating.  

Prior to November 7, 1996, a 30 percent disability rating is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id. 

A 70 percent disability rating is warranted when the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms have to be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  Id.

Finally, a 100 percent (total) disability rating is assigned 
under the former criteria: (1) where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, (2) where 
there existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provide an independent basis 
for granting a 100 percent schedular evaluation for anxiety.  
See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996).  
Accordingly, the Board will review both the pre- and post-
November 7, 1996 rating criteria to determine the proper 
evaluation for the veteran's disability due to anxiety.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-00; see also Rhodan v. 
West, 12 Vet. App. 55, 57 (1998) (effective date rule 
prevents the application of a later, liberalizing law to a 
veteran's claim prior to the effective date of the 
liberalizing law).

Under the new criteria, a 30 percent disability rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130.

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id. 

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Within the DSM-IV, Global 
Assessment Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores 
ranging between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 47.  GAF scores ranging 
between 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging from 61 to 70 indicate some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Id. 

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The Board has reviewed the evidence of record and finds that 
the veteran's overall level of symptomatology is consistent 
with the 30 percent disability rating that has been assigned.  
The symptomatology for a rating in excess of 30 percent has 
not been demonstrated, and as such, the Board has determined 
that an increased rating is not warranted at this time. 

At his February 1997 VA examination, the veteran complained 
of weekly panic attacks and a depressed mood related to 
stress at work.  He commented that his sleep and appetite 
were okay and that he was functioning well at school.  He 
denied problems completing his work efficiently.  
Objectively, the veteran's speech was normal, logical, and 
coherent, and he denied any suicidal plans or intent or any 
homicidal ideations.  His affect was normal and appropriate 
and his insight and judgment appeared adequate.  The veteran 
was ultimately diagnosed with panic disorder and adjustment 
disorder with mixed emotional features due to job-related 
stress.  He was assigned a GAF score of 70.  

During VA outpatient treatment in November 1999, the veteran 
reported panic attacks occurring approximately three times 
per week.  He was diagnosed with a moderately anxious affect 
and panic disorder.  In April 2000, the veteran described 
having problems with his girlfriend.  He was diagnosed with 
adjustment disorder with anxiety and depression and given a 
GAF score of 45.  In May 2000, he again reported having 
problems with his girlfriend.  He was diagnosed with panic 
disorder complicated by situational anxiety and dysphoria and 
given a GAF score of 50.  

At his February 2001 VA examination, the veteran was 
diagnosed with generalized anxiety disorder with panic 
attacks and given a GAF score of 60.  The examiner commented 
that the veteran continued to have symptoms of anxiety 
disorder, including a sense of numbness, sweaty palms, rapid 
heartbeat, restlessness, anxiety and worry, as well as 
occasional panic attacks.  

During VA outpatient treatment in March 2001, the veteran was 
assigned a GAF of 58.  In May 2001, he reported that things 
were going much better in his life.  He asserted that he had 
not had a panic attack for some time and was given a GAF 
score of 62.  At a separate examination, the veteran was 
given a GAF score of 65.  He stated that he was "great" and 
had not had a panic attack for months.  In May 2002, the 
veteran reported "no complaints" and denied having panic 
attacks since his prior visit.  He stated that he did not 
worry about his panic attacks and felt that such worry had 
brought them on in the past.  He stated that he was dealing 
with his anxiety through exercise.  Objectively, the veteran 
appeared mildly anxious in a positive manner.  

A February 2003 VA examination report noted that the 
veteran's mental status examination was essentially unchanged 
since February 2001.  He denied suicidal or homicidal 
thoughts, plans, or intentions, and stated that since 
receiving custody of his children he had not felt clinically 
depressed.  He described having symptoms of anxiety about 2-3 
times per month, though no symptoms of panic disorder were 
indicated.  It was noted that he continued to have 
"moderate" symptoms of anxiety disorder that occurred 
approximately 2-3 times per month in severe enough fashion to 
affect his functioning.  The examiner commented that the 
veteran had a GAF score of 60 and noted that he continued to 
work fulltime.   

During VA outpatient treatment in November 2003, it was noted 
that the veteran had been asymptomatic for "months" and had 
remained free of depressive symptoms.  He was diagnosed with 
panic disorder without agoraphobia.  

As noted above, the Board has reviewed the evidence of record 
and finds that the veteran's overall level of symptomatology 
has been appropriately rated as 30 percent disabling.  As 
such, a rating in excess of 30 percent is not warranted under 
the "old" or "new" rating criteria.  

With respect to the "old" rating criteria, the veteran's 
anxiety symptomatology is not shown to be manifested by a 
considerably impaired ability to establish or maintain 
effective or favorable relationships.  While the medical 
evidence set forth above shows some difficulties with 
interpersonal relationships, the Board does not find that the 
demonstrated symptomatology and resultant impairment rises to 
the level required by the next higher rating.  In addition, 
there is no evidence that by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  While the veteran reported having stress at 
work, in February 1997, he denied problems completing his 
work efficiently.  At his February 1997 VA examination, he 
reported that he continued to work as a nursing assistant as 
he had done for the previous four years.  In a November 1999 
VA outpatient treatment record, he was noted to be working as 
a home health aid and doing public relations for a home 
health firm.  He reported having no problems at work.  In 
February 2003, the veteran stated that since obtaining 
custody of his children he had not felt clinically depressed.  
He also asserted that he continued to work fulltime.  He 
stated that following his discharge from service, he had 
worked as a nursing assistant and had remained in the field 
until May 2000 when he felt "burned out."  Following that, 
he worked for a charter tour company and West Communications 
until he obtained his current job in community relations 
about one year earlier.  He was also concurrently going to 
community college in massage therapy and was planning to 
graduate in May of 2003.  At that time the veteran reported 
that he had applied for a job as a border patrol agent some 
time ago and had been turned down because of his anxiety; he 
was appealing that ruling.  Thus, while the record contains 
evidence of some industrial impairment due to the veteran's 
anxiety disorder as evidenced by the medical records 
described above and as recognized by the currently assigned 
30 percent disability rating, the Board cannot conclude that 
the evidence of record demonstrates psychoneurotic symptoms 
that are so reduced as to result in considerable industrial 
impairment.  The Board therefore finds that a rating in 
excess of 30 percent is not warranted under the provisions of 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  

With respect to the "new" rating criteria, the veteran's 
anxiety symptoms, as reflected in the medical findings of 
record, show mild difficulty in social and occupational 
functioning with occasional decrease in work efficiency with 
intermittent periods of inability to perform occupational 
tasks.  The veteran's subjective complaints include 
occasional panic attacks and anxiety.  However, in February 
2003 it was noted that he exhibited no symptoms of panic 
disorder.  Further, in November 2003 it was noted that the 
veteran had been asymptomatic for "months" and was free of 
depressive symptoms.  During this time, the examiner opined 
that his symptoms of anxiety disorder were "moderate."  In 
addition to the veteran's complaints and diagnoses, he was 
given GAF scores ranging from 45 to 70, with a majority of 
the scores being in the 60s, reflecting mild symptomatology.  
Such findings are consistent with a 30 percent rating 
evaluation.  

The Board notes that although the veteran has been found to 
experience some of the criteria contemplated for the next 
higher disability rating of 50 percent, such as a disturbance 
of motivation and mood, and more remotely, panic attacks, 
examination reports have not shown the presence of a majority 
of the other symptoms, such as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impaired 
judgment, and impaired abstract thinking.  On the contrary, 
several of the VA outpatient treatment reports specifically 
indicated that the veteran denied a decrease in work 
efficiency; his speech was normal, logical, and coherent, and 
his insight and judgment were adequate.  A flattened affect 
has not been shown.  The Board thus finds that the veteran's 
anxiety disorder is not of such severity as to warrant a 50 
percent disability rating under the provisions of Diagnostic 
Code 9400 (2003).  

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against an 
increased disability rating for the veteran's generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.  The veteran's appeal is accordingly denied.



2.	Residuals of a left knee injury

The veteran is currently assigned a 20 percent disability 
rating for residuals of a left knee injury under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  
He contends that his left knee disorder is more disabling 
than currently evaluated and he has appealed for an increased 
rating.  

Under Diagnostic Code 5257, the schedular criteria 
contemplate a 20 percent disability rating for moderate 
impairment.  A 30 percent disability rating is assigned for 
severe impairment.  See 38 C.F.R. § 4.71a (2003).

Other diagnostic codes relating to knee disorders are 
Diagnostic Codes 5260 and 5261 (limitation of motion), 
Diagnostic Code 5256 (ankylosis of the knee), and Diagnostic 
Code 5262 (impairment of the tibia and fibula).  Id. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA Office 
of General Counsel has provided guidance concerning increased 
rating claims for knee disorders.  The General Counsel stated 
that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2003).

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that, for 
reasons and bases to be explained below, a preponderance of 
the evidence is against the veteran's claim and a rating in 
excess of 20 percent is not warranted at this time. 

An August 1995 MRI report of the veteran's left knee showed a 
medial meniscus tear, both interstitial and posterior.  It 
was noted that the veteran had continued instability and 
recurrent effusions.  An October 1995 X-ray was "negative."  
Joint space, osseous structures and soft tissues were well 
preserved and unremarkable.  

The veteran underwent arthroscopic surgery of the left knee 
in February 1996.  It was noted that the doctors performing 
the surgery did not have the prior MRI report and stated that 
they saw no tear on which to operate.  The veteran wished to 
have the procedure redone.  The February 1996 left knee 
arthroscopy was reported to be normal.  In July 1996, the 
veteran reported pain with prolonged walking, standing, and 
climbing stairs.  He also reported popping.  An examination 
showed no effusions or laxity.  He was diagnosed with 
chondromalacia patella.  

At his February 1997 VA examination, there was mild varus 
deformity involving the left knee.  He had laxity with 
lateral instability and range of motion testing showed 
flexion and extension to 125 degrees.  No swelling, 
effusions, or atrophy of the quadriceps muscles was observed.  
Further examination also revealed definite pain on motion and 
there was also pain on the anterior aspect of the patella to 
palpation.  The veteran was diagnosed with horizontal tear 
involving the medial meniscus associated with chondral wear 
involving the lateral patellar facet.  A February 1997 X-ray 
was "negative." 

A May 1997 examination report noted that the veteran had pain 
on the inside part of his left knee and that he was unable to 
run due to the pain.  Range of motion was to 110 degrees.  
The examiner concluded that the veteran had left knee pain 
with differential diagnoses of meniscal tear and 
chondromalacia patella.  

A May 1999 X-ray was "normal."  There was no evidence of 
osteoblastic or osteolytic process.  There was also no soft 
tissue swelling or calcification.  

At his February 2001 VA examination, the veteran complained 
of popping, stiffness burning, and occasional swelling, 
especially after prolonged walking.  He denied redness, 
instability, locking, dislocation, subluxation, or flares of 
knee pain.  He also denied the use of crutches or braces.  He 
stated that his knee pain did not impair his employment.  On 
examination, there was no effusion, ligamentous laxity, or 
subluxation of the left knee.  He had mild patellofemoral 
crepitance on active knee motion and the patellar entrapment 
sign was positive.  There was no apparent incoordination or 
weakened movement of the knee.  Active range of motion was to 
130 degrees and the veteran was diagnosed with 
chondromalacia.  Radiograms of the left knee showed no 
abnormalities.  The examiner noted that while the veteran had 
reported increased knee pain after prolonged walking and 
during changes in the weather, he denied flares of knee pain.  
He also did not describe loss of motion after prolonged 
walking but stated that he had limitation of additional 
walking or running due to pain.  

A May 2001 VA report diagnosed the veteran with left knee 
pain, status postoperative arthroscopy.  It was noted that 
there he had tenderness on palpation without instability or 
effusion.  The examiner opined that from an orthopedic point 
of view, there was no contraindication for the veteran to 
participate in competitive sport, join armed force service or 
police force, or border patrol service or any job duties 
which required physical exertion.  

A May 2003 VA examination report noted that the veteran had 
no effusion, swelling, ligament laxity, or subluxation of the 
left knee.  Range of motion was to 130 degrees with no 
apparent pain on motion.  He was diagnosed with 
chondromalacia of the left knee manifested by knee pain and 
crepitation on active knee motion and positive patellar 
entrapment sign.  The examiner opined that there was no 
weakened movement or incoordination of the left knee and 
there was no X-ray evidence of arthritis of the left knee.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 20 percent for residuals of a left knee injury.  As stated 
previously, the veteran is currently assigned a 20 percent 
disability rating for the left knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A rating in excess of 20 percent is 
not warranted under Diagnostic Code 5257 as the veteran's 
left knee disability is not shown to be manifested by 
"severe" recurrent subluxation or lateral instability.  
While it was noted that the veteran had laxity with lateral 
instability in February 1997, there is no indication that 
such instability was severe.  Moreover, in February 2001 and 
May 2003, the veteran denied instability, locking, 
dislocation and subluxation.  Examinations were also negative 
for ligamentous laxity or subluxation of the left knee.  The 
examiners further opined that there was no evidence of 
weakened movement or incoordination.  The Board has thus been 
unable to identify evidence which indicates that the 
veteran's service-connected left knee disability, due to 
lateral instability or subluxation, is more than moderate.  
As such, the Board finds that an increased disability 
evaluation under the provisions of Diagnostic Code 5257 is 
not in order. 

An increased disability rating is also not warranted for the 
veteran's left knee disability under Diagnostic Codes 5260, 
5261, 5256, or 5262.  The record contains no evidence that 
the veteran has ankylosis of the knee or impairment of the 
tibia and fibula.  In addition, range of motion testing 
showed flexion and extension to 125 degrees in February 1997; 
motion to 110 degrees in May 1997; and motion to 130 degrees 
in February 2001 and May 2003.  With regard to Diagnostic 
Codes 5260 and 5261, the Board has also considered whether 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2003) 
would afford the veteran a higher evaluation.  The Board 
finds, however, that the medical and other evidence of record 
does not support an increased evaluation for the disability 
even with consideration of those provisions.  DeLuca 
considerations do not apply to disabilities rated under 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) (where a diagnostic code is not predicated on a 
limited range of motion alone, such as with Diagnostic Code 
5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply).  As to the diagnostic codes which contemplate 
limitation of motion of the leg, the Board notes that the all 
VA examination reports of record indicated that there was no 
objective evidence of limitation of motion beyond 110 
degrees.  Finally, in May 2003 it was noted that there was no 
weakened movement or incoordination of the left knee.  Thus, 
a higher evaluation is not warranted with consideration of 
the DeLuca guidance.  

Finally, the Board has considered whether the veteran's 
bilateral knee disability warrants a separate additional 
rating under the provisions of VAOPGCPREC 9-98 or VAOPGCPREC 
23-97.  However, X-ray reports dated in February 1997 and May 
1999 were "negative" and "normal," and the May 2003 
examination repot indicated that there was no X-ray evidence 
of arthritis in the veteran's left knee.  Thus, the Board is 
unable to find that there is current X-ray evidence of left 
knee arthritis.  As such, the Board finds, therefore, that a 
separate disability rating is not warranted under Diagnostic 
Codes 5003 and 5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for residuals of a left knee injury.  The Board 
concludes that the veteran's left knee disability has been 
appropriately rated as 20 percent disabling.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee injury is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



